t c memo united_states tax_court nathan boatner petitioner v commissioner of internal revenue respondent docket no filed date nathan boatner pro_se jason m silver for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax after concessions the issues for decision are whether petitioner was entitled to a business_bad_debt deduction in for amounts he advanced to the parties stipulated that if the court determines that petitioner is entitled to a bad_debt expense or ordinary_loss for the maximum amount allowable is dollar_figure his wholly owned corporation james trading co inc james trading during and whether petitioner was a dealer trader or investor with respect to net losses he sustained from trading securities and or commodities securities transactions on behalf of james trading during and whether respondent is estopped from reclassifying petitioner's net losses from securities transactions on behalf of james trading in as capital losses all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in los angeles california at the time he filed his petition petitioner has practiced law in california since on date petitioner filed his individual federal_income_tax return without attaching a schedule c for hi sec_2 respondent contends that petitioner was an investor as opposed to a dealer and therefore petitioner's net losses were capital instead of ordinary petitioner deducted expenses from his securities transactions on his schedule c in support thereof petitioner argues that he was in a trade_or_business although petitioner fails to address directly the dealer trader distinction we assume that his trade_or_business argument was intended to encompass an argument for trader classification if we conclude that he was not a dealer law practice on date respondent requested a completed schedule c from petitioner petitioner sent respondent the requested schedule c no audit occurred with respect to petitioner for the tax_year petitioner engaged in securities transactions in his own name from until approximately in may of petitioner incorporated james trading as an s_corporation petitioner was the sole officer and shareholder of james trading throughout its existence after may of petitioner on behalf of james trading engaged in securities transactions with lind-waldock co lind-waldock kemper securities kemper and dean witter reynolds inc dean witter petitioner was not a member of any exchange or market dealing in securities or commodities nor was petitioner a licensed broker of securities or commodities in petitioner executed approximately securities transactions during james trading reported net losses from securities transactions of dollar_figure and dollar_figure for and respectively on form_1120s petitioner advanced dollar_figure and dollar_figure the advances in and respectively to james trading to cover these losses james trading gave no collateral for the advances petitioner drafted loan agreement sec_3 petitioner's trading refers to the securities and or commodities trades made on behalf of james trading the notes purporting to document the advances as loans from petitioner to james trading the notes had no fixed maturity dates or schedules of payments james trading made no payments on the notes james trading became insolvent and ceased doing business on or about date petitioner claimed a bad_debt deduction based on the alleged worthlessness of the notes in the amount of dollar_figure for the taxable_year respondent determined that the notes did not constitute a bona_fide debt and thus denied petitioner's bad_debt deduction opinion petitioner claims that the notes became worthless in when james trading became insolvent and therefore he is entitled to a business_bad_debt deduction in that year in addition petitioner claims that the pass-through net losses from james trading are ordinary losses because petitioner was a dealer_in_securities furthermore petitioner maintains that respondent is estopped from reclassifying his net losses for the year in question as capital losses respondent contends that the advances were not bona_fide debts and therefore not deductible respondent also claims that petitioner was an investor during thus all losses from securities transactions in that year were capital losses finally respondent contends that respondent is not estopped from reclassifying petitioner's net losses bad_debt deduction generally taxpayers may deduct the value of bona_fide debts owed to them that become worthless during the year sec_166 bona_fide debts generally arise from valid debtor-creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1_166-1 income_tax regs for purposes of sec_166 contributions to capital do not constitute bona_fide debts 91_tc_575 the question of whether transfers of funds to closely held corporations constitute debt or equity must be decided on the basis of all the relevant facts and circumstances 74_tc_476 taxpayers generally bear the burden of proving that the transfers constituted loans and not equity investments rule a courts look to the following nonexclusive factors to evaluate the nature of transfers of funds to closely held corporations the names given to the documents evidencing the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayers could or would enforce repayment of the transfers whether the taxpayers participated in the management of the corporations as a result of the transfers whether the taxpayers subordinated their purported loans to the loans of the corporations' creditors the intent of the taxpayers and the corporations whether the taxpayers who are claiming creditor status were also shareholders of the corporations the capitalization of the corporations the ability of the corporations to obtain financing from outside sources at the time of the transfers how the funds transferred were used by the corporations the failure of the corporations to repay and the risk involved in making the transfers 95_tc_257 dixie dairies corp v commissioner supra pincite these factors serve only as aids in evaluating whether transfers of funds to closely held corporations should be regarded as capital contributions or as bona_fide loans 398_f2d_694 3d cir no single factor is controlling dixie dairies corp v commissioner supra pincite the taxpayer must reasonably expect that the money he advances will be repaid 73_tc_792 consequently gifts and capital contributions to a corporation are not bona_fide debts sec_1_166-1 income_tax regs transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny and labels attached to such transfers by the controlling shareholders through bookkeeping entries or testimony have limited significance unless these labels are supported by objective evidence fin hay realty co v united_states supra pincite dixie dairies corp v commissioner supra pincite petitioner argues that the advances constituted bona_fide business loans that became worthless in petitioner claims he is therefore entitled to a business_bad_debt deduction in respondent argues primarily that the advances did not constitute a bona_fide loan to james trading and therefore that petitioner should not be allowed a business_bad_debt deduction under sec_166 alternatively respondent argues that if any portion of the advances constituted bona_fide loans that portion should be treated as a nonbusiness_debt that did not become completely worthless in we agree with respondent's primary argument the fact that repayment of the advances depended upon james trading's financial success indicates that the advances did not constitute bona_fide loans see 730_f2d_634 11th cir affg tcmemo_1982_314 464_f2d_394 5th cir petitioner never demanded repayment of the purported loans we also find it significant that in the instant case there was no repayment schedule or interest rate stated on the face of the notes petitioner's failure to demand repayment as well as the absence of any form of security tends to refute the existence of a valid debtor-creditor relationship petitioner's testimony regarding the notes was not consistent with the weight of the objective evidence in this case based on the record as a whole we conclude that there was no expectation of repayment and that the advances do not constitute bona_fide loans securities transactions respondent also determined that petitioner was not a dealer regarding securities transactions because he had no customers and therefore the net losses james trading realized in were subject_to the capital_loss limitations of sec_165 and sec_1211 petitioner claims that he was engaged in a trade_or_business because he had a reasonable expectation of earning a profit petitioner further contends that he was either a dealer or trader regarding securities transactions in and thus seeks ordinary_loss treatment for the net losses_incurred during sec_165 generally provides a deduction for any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 however provides that losses from the sale of capital assets shall be allowed only to consequently we need not decide whether any debt would have been a business or nonbusiness_debt the extent allowed under sec_1211 and sec_1212 a capital_asset is property held by the taxpayer whether or not it is connected with his trade_or_business sec_1221 sec_1221 however creates an exception to the definition of a capital_asset for stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business in determining whether a taxpayer who is purchasing and selling securities is engaged in a trade_or_business courts have distinguished between dealers traders and investors 89_tc_445 a dealer falls within the sec_1221 exception to capital_asset treatment because he deals in property_held_primarily_for_sale to customers in the ordinary_course_of_his_trade_or_business a trader on the other hand holds securities as capital assets whether or not such assets are held in connection with his trade_or_business this is so because a trader does not have customers and therefore does not fall within the sec_1221 exception to capital_asset treatment king v commissioner supra pincite 16_tc_1026 consequently taxpayers unless they are dealers generally recognize a capital_gain or loss upon the sale_or_exchange of stock for the purposes of sec_1221 dealers must have customers 788_f2d_1025 4th cir petitioner argues that lind-waldock kemper and dean witter were his customers petitioner however offers no proof for this contention we find that lind-waldock kemper and dean witter were not petitioner's customers and that in fact petitioner had no customers we hold therefore that petitioner was not a dealer thus the stocks and commodities petitioner purchased and sold were capital assets in his hands and the net losses from securities transactions were capital losses having determined that petitioner was not a dealer we must now turn to the question of whether petitioner was engaged in the trade_or_business of buying or selling stocks if so petitioner was a trader as opposed to an investor unlike an investor a trader's expenses are deducted in determining adjusted_gross_income rather than as itemized expenses to determine whether a taxpayer who manages his own investments is a trader we consider inter alia the frequency extent and regularity of the taxpayer's securities transactions 721_f2d_810 fed cir mayer v commissioner tcmemo_1994_209 a taxpayer is a trader engaged in carrying_on_a_trade_or_business of selling securities only if both of the following are true the taxpayer's trading activity is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments see 889_f2d_29 2d cir revg on another issue affg in part and remanding tcmemo_1988_264 moller v united_states supra pincite 530_f2d_1332 9th cir affg tcmemo_1974_164 king v commissioner supra pincite- liang v commissioner 23_tc_1040 mayer v commissioner supra the taxpayer's trading activity must be frequent regular and continuous to be considered part of a trade_or_business see 480_us_23 sporadic trading does not constitute a trade_or_business id furthermore courts look at whether the taxpayer's securities income is principally derived from frequent and substantial sale of securities rather than from dividends interest or long-term appreciation moller v united_states supra pincite king v commissioner supra pincite liang v commissioner supra pincite petitioner executed approximately securities transactions during this level of trading activity falls short of being frequent regular and continuous see eg purvis v commissioner supra pincite taxpayer was merely an investor where among other things his sales of stock were not regular or continuous petitioner has failed to meet his burden_of_proof regarding his level of trading activity rule a we conclude therefore that petitioner is an investor regarding his securities transactions and not a trader as such petitioner was not conducting a trade_or_business equitable_estoppel petitioner argues that correspondence from respondent requesting further information regarding petitioner's schedule c expenses constitutes an audit of petitioner's federal_income_tax return petitioner contends that respondent is estopped from reclassifying petitioner's net losses for from securities transactions as ordinary losses because petitioner's securities transactions during through were consummated in a similar manner and respondent accepted petitioner's representation that the securities transactions in gave rise to ordinary gains it is well established that the estoppel doctrine should be applied against the commissioner with the utmost caution and restraint 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 affg in part and revg in part 32_tc_1017 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 taxpayers must prove at least the following elements before courts will apply equitable_estoppel against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law the taxpayer's ignorance of the true facts the taxpayer's reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statement of the one against whom estoppel is being claimed 104_tc_13 supplemented 104_tc_417 see also 439_f2d_1365 2d cir 65_tc_351 the burden_of_proof is on the party claiming estoppel against the government rule a 98_tc_695 petitioner has failed to carry his burden_of_proof the correspondence which petitioner cites to support his contention that respondent audited petitioner's return consists merely of a request for more information and subsequent confirmation that petitioner complied appropriately moreover respondent sent a letter to petitioner stating that the examination branch took no action petitioner has provided no evidence to support a claim for equitable_estoppel each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a former year 353_us_180 661_f2d_203 we conclude therefore that the government is not estopped from treating petitioner's net losses from securities transactions as capital losses we have considered all arguments made by petitioner and to the extent not addressed above find them to be without merit to reflect the foregoing decision will be entered for respondent
